—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered July 28, 1998, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to sustain his conviction is unpreserved for appelreview (see, CPL 470.05 [2]; People v Angus, 192 AD2d 665; People v Fields, 188 AD2d 612). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). S. Miller, J. P., Sullivan, Altman and McGinity, JJ., concur.